In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00111-CR
      ___________________________

 HECTOR MARTINEZ RIVERA, Appellant

                        V.

           THE STATE OF TEXAS


   On Appeal from the 297th District Court
          Tarrant County, Texas
        Trial Court No. 1402992D


Before Birdwell, J.; Sudderth, C.J.; and Bassel, J.
     Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       We abated this appeal for the trial court to determine why appellant had not

timely filed a brief. In accordance with our order, the trial court held a hearing at

which the judge inquired whether appellant desired to continue his appeal. Appellant

stated unequivocally that after consulting with his attorney, he had voluntarily decided

not to continue his appeal. Accordingly, we dismiss the appeal. See Hendrix v. State, 86
S.W.3d 762, 763–64 (Tex. App.––Waco 2002, no pet.); Conners v. State, 966 S.W.2d
108, 109–11 (Tex. App.––Houston [1st Dist.] 1998, pet. ref’d); see also Tex. R. App.

P. 2, 42.2(a), 43.2(f).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 31, 2018




                                           2